Ludeling, C. J.
The plaintiff sued out an attachment against the defendant under the provisions of the act of 1868, creating additional grounds for attachments. Revised Statutes, section 109. The attachment was dissolved on motion, on the ground that the allegations of the petition were insufficient. The allegations are, that “ the 'defendant had already disposed of and assigned the notes attached, by pledging them for advances, and that she will further assign said notes and convert them into money with the intent to place them beyond the reach of the petitioner, who is creditor.” The statute provides that when a party “ has converted, or is about to converc his property into money or evidences of debt, with intent to place it beyond ti.e reach of his creditors ” they may attach the property. The counsel for defendant contends that the terms “ will convert,” instead of “ is about to convert” her property, is too vague and indefinite to authorize the attachment; that it refers to the indefinite future, whereas the terms ' of the law refers to the immediate future.
We deem it unimportant to consider particularly the philological differences between the terms of the law and those of the petition. The Civil Code directs that “ the words of the law are generally to be understood in their most usual signification, without attending so much to the niceties of grammar rules, as to the general and popular use of the words.” Article 14. The essential part of. the law is not that the debtor is about to convert her property into money — for there is no wrong in that — but that she will do so, “ with the intent to place it beyond the reach of her creditors.” We think the allegations and affidavit in this case substantially comply with the law and justified.the attachment.
It is, therefore, ordered that the judgment of the.lower court be set aside, that the exception be overruled, and that the cause be remanded to be proceeded with according to law. It is further ordered that the appellee pay costs of appeal.